Title: To John Adams from John Morton, 29 November 1802
From: Morton, John
To: Adams, John



Sir
N. York, 29 Nov. 1802.

Having furnished the respectable Editon of the Medl. Repository with a summary Accot. of the City of Hava. I beg a presumption to request your acceptance of a Copy of that article from their last number.
You will perceive Sir that, as there stated, it is but a summary; but as I intend collecting all my Notes into one View, I shall at a future day beg your acceptance, also, of that collection.
My most respectful regards are tendered to your good Lady—and with the sincerest wishes for your mutual welfare & HappinessI remain, Sir, / with unalterable & respectful / Esteem, / Your Ob. Servt:
Jno: Morton.